Citation Nr: 0705610	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  94-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


 
ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1943.  He died in March 1993.  The appellant is his widow.

This appeal arises from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In April 1997, the Board of Veterans' 
Appeals (Board) remanded the claim to the RO pursuant to the 
appellant's request for a Board hearing.  A transcript of the 
appellant's testimony before the undersigned in July 1997 is 
on file.  This matter was returned to the Board in November 
1997 and August 2001 at which times the Board remanded the 
case for additional evidentiary development.  The matter is 
once again before the Board for appellate review.

This case has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died in March 1993; his death certificate 
lists the immediate cause of death as ruptured abdominal 
aortic aneurysm with lymphoma stage [illegible] listed as 
other contributing conditions.

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction, catatonic type, 
rated 10 percent disabling.  

3.  The disabilities which caused the veteran's death were 
not manifested during his military service or for many years 
thereafter, nor were they otherwise related to his service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the June 1993 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in June 2001, May 2003 and June 2004.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which she appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the June 2001, May 2003 and June 2004 letters, 
together with the February 1994 statement of the case, and 
supplemental statements of the case, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the June 2001, May 2003 and June 2004 letters implicitly 
notified the claimant of the need to submit any pertinent 
evidence in her possession.  See 38 C.F.R. § 3.159(b)(1).  In 
this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist her in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence she herself may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include effective date, is harmless error since no 
effective date will be assigned.  Notwithstanding this 
determination, notice of the elements regarding effective 
dates and disability ratings was provided to the appellant 
along with a supplemental statement of the case in October 
2006.   

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim, including asking the 
claimant to submit medical treatment records for the veteran 
or to identify such treatment so that VA could obtain the 
records.  The RO also obtained the veteran's terminal 
hospital records.  In addition, the claimant was provided 
with the opportunity to attend a hearing which she attended 
at the RO in July 1997.  The claimant has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
claim for service connection for the cause of the veteran's 
death, and that adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Facts

The veteran's service medical records include hospital 
records from May 1943 to June 1943 and June 1943 to July 1943 
reflecting final diagnoses of neuro-circulatory asthenia and 
valvular heart disease, mitral insufficiency.  These 
conditions were noted as not incurred in the line of duty, 
but rather existing prior to induction.  The veteran's main 
complaint at the time of his hospital admission in May 1943 
was heart pain.  He also reported intermittent pericardial 
pains for the past four years.  Blood pressure readings 
during these hospitalizations included readings of 150 
(systolic) over 80 (diastolic) and 152/96.  According to 
these records, it was felt that most of the veteran's disease 
was neuro-circulatory asthenia although there was definite 
evidence of mitral insufficiency.  

A Certificate of Disability For Discharge (CDD) shows that 
the veteran was medically discharged from service in August 
1943 due to neurocirculatory asthenia and valvular heart 
disease.  Chest x-ray was negative.

In April 1944, the RO granted service connection for 
neurocirculatory asthenia and mitral insufficiency.  Later in 
April 1944, the RO recharacterized the veteran's psychiatric 
disability as dementia praecox, catatonic, type.  

There is on file a November 1947 record from E.W.Z., M.D., 
entitled Examination of Selective Service Records.  Dr. 
E.W.Z. reported that the veteran had been rejected from the 
"C.M.T.C. in 1937 and National Guard Service in 1940 for 
reasons unknown.  He also said that the veteran had requested 
a Class 4 at induction because of valvular heart disease, 
mitral insufficiency; however, the induction Board placed the 
veteran in Class 1A in August 1942 and then reclassified him 
in November 1942 as a Class 1C.  He said the veteran had been 
"C.D.D.'d" in August 1943 for Asthenia.

VA examination reports dated in June 1948 and February 1950 
contain diagnoses of valvular heart disease, mitral 
insufficiency, probably rheumatic, Class I.

In June 1960, the veteran was hospitalized for observation 
and evaluation of his service-connected heart disability.  
Findings revealed no disease of the cardiovascular system, 
presence of extra cardiac murmur.  

Following notice from the RO to the veteran in September1961 
proposing to sever service connection for a heart disability, 
the RO proceeded to sever service connection for this 
disability in November 1961.  The RO provided the veteran 
notice of the severance in November 1961.

Records from St. Barnabas Medical Center dated in September 
1974 show that the veteran's chief complaint was 
hypertension.  It is noted that he was examined several weeks 
prior to admission and was found to be well over 200 systolic 
and 120 diastolic.  He was given medication and diagnosed as 
having hypertensive cardiovascular disease.

Records from St. Barnabas Medical Center in March 1975 show 
that the veteran was hospitalized because of marked vertigo.  
These records state that the veteran was first examined 6 to 
8 months earlier and was found to have marked elevation of 
blood pressure with systolic readings between 230 and 260 and 
diastolic readings between 120 and 150.  It is noted that 
hypertensive cardiovascular disease was known for only 
several years.  The veteran was diagnosed as having malignant 
hypertension and impending cerebrovascular accident.  

In a report dated in November 1992, David B. Handel, M.D. 
informed E.C. Brisow, M.D., that ultrasound results regarding 
the veteran revealed a large abdominal aortic aneurysm and 
splenomegaly.

Hospital records from Atlantic City Medical Center show that 
the veteran was admitted to this facility in January 1993 due 
to a large abdominal aortic aneurysm.  These records also 
note that the veteran was found to have non-Hodgkin's 
lymphoma in "November."  The veteran's past medical history 
was positive for hypertension.  While hospitalized, the 
veteran underwent exploratory surgery to resect the aneurysm, 
but it was felt that the aneurysm was unresectable because it 
was impossible to get proximal or distal control.  

Terminal hospital records from Mainland Atlantic City Medical 
Center show that the veteran had a history of non-Hodgkin's 
lymphoma stage four and was admitted in February 1993 for 
hydration, chemotherapy and for "________ induction."  It 
also shows that a computed tomography (CAT) scan of the 
veteran's abdomen and pelvis showed a ruptured abdominal 
aortic aneurysm.  During the course of this hospitalization, 
the veteran had two courses of chemotherapy and began showing 
some initial improvement until he started having increasing 
abdominal discomfort and abdominal distention.  A repeat CAT 
scan of the abdomen and pelvis showed leakage of his 
abdominal aortic aneurysm.  The veteran was felt to be a poor 
candidate for surgery and it was decided that supportive care 
would be more appropriate.  The veteran was treated with 
intravenous fluids and Morphine and he expired in late March 
1993.  The final diagnosis was ruptured abdominal aortic 
aneurysm with a secondary diagnosis of lymphoma.  

At the time of the veteran's death in March 1993, service 
connection was in effect for schizophrenic reaction, 
catatonic type, rated 10 percent disabling.  

The RO received the veteran's death certificate in April 1993 
showing that the immediate cause of death in March 1993, was 
a ruptured abdominal aortic aneurysm.  Lymphoma stage 
[illegible] is listed as a contributing condition.  No 
autopsy was performed.

In April 1993, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.

Also in April 1993, and again in May 1993, the RO received 
certified copies of the record of the veteran's death from 
the Office of Registrar of Vital Statistics showing a 
ruptured abdominal aortic aneurysm as the cause of death.

The appellant testified before the Board in July 1997.  She 
reported that the veteran's compensation had been reduced 
shortly after a VA examination, but that she and the veteran 
were never told whether it was related to his heart or 
nerves.  She said that the veteran always assumed that he was 
receiving compensation for his heart disability.  While she 
denied receiving notice of the severance of service 
connection for the veteran's heart disability in November 
1961, she did confirm that she and the veteran were living at 
the address that the notice had been sent to in November 
1961.  She reported that the veteran began taking medication 
for hypertension in the late 1960s or early 1970s during 
which time he was hospitalized for "hairline this side of a 
stroke."  

On file is a medical note dated in March 1998 from Joseph 
Zawid, M.D., stating that the veteran had been under his care 
for uncontrolled hypertension from 1984 to 1987.  He added 
that there were no current available records.  

In a September 1998 statement, the appellant said that the 
veteran had been getting compensation for his heart up until 
the day he died, and that his heart disability caused 
uncontrollable high blood pressure and subsequently caused 
the aneurysm.

In September 2006, the appellant obtained another death 
certificate from the Bureau of Vital Statistics again showing 
that the cause of the veteran's death was rupture abdominal 
aneurysm.  

III.  Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death. § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
be "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the veteran's death in March 1993, service 
connection was in effect for schizophrenic reaction, 
catatonic type, rated 10 percent disabling.  While the 
veteran was at one time service connected for valvular heart 
disease, service connection was severed in November 1961 
after it was determined to be a constitutional developmental 
murmur.  His death certificate lists the immediate cause of 
death as ruptured abdominal aortic aneurysm and lymphoma as 
the secondary cause. 

Turning to the veteran's service records, these records are 
devoid of any evidence of an abdominal aortic aneurysm or of 
hypertension, and blood pressure readings taken during the 
veteran's June 1943 hospitalization were 150/80 and 152/96.  

It is not until many years after service, in 1992, that the 
veteran was diagnosed as having an abdominal aortic aneurysm.  
As for lymphoma, a hospital record in January 1993 states 
that the veteran was found to have this disability in 
"November."  There simply is no medical evidence relating 
the veteran's postservice fatal disabilities to service or to 
his service-connected psychiatric disability.  

The Board has considered the appellant's assertions that the 
veteran's fatal abdominal aortic aneurysm is somehow related 
to his inservice diagnosis of valvular heart disease.  
However, there is no medical evidence to substantiate this 
assertion, which, by itself, is not enough to support her 
claim.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
other words, even assuming that the veteran's valvular heart 
disease was not a constitutional developmental murmur as the 
RO determined in November 1961 when it severed service 
connection for this disability, and it can be service 
connected, there still is no medical evidence relating this 
disability to his fatal abdominal aortic aneurysm and/or 
lymphoma.  

As for hypertension, the veteran was not found to have 
hypertension in service, or for many years thereafter.  As 
stated in the facts above, blood pressure readings taken 
during the veteran's inservice hospitalization in June 1943 
revealed readings of 150/80 and 152/96.  The earliest medical 
evidence of hypertension is noted in private hospital records 
dated in September 1974.  In this regard, records from St. 
Barnabas Medical Center show that the veteran's chief 
complaint was hypertension.  It is noted that he was examined 
several weeks prior to admission and was found to be well 
over 200 systolic and 120 diastolic.  He was given medication 
and diagnosed as having hypertensive cardiovascular disease.

A March 1975 hospital record from St. Barnabas Medical Center 
notes that hypertensive cardiovascular disease was known for 
only several years.  The veteran was diagnosed as having 
malignant hypertension and impending cerebrovascular 
accident.  There is also the appellant's 1997 hearing 
testimony that the veteran began taking blood pressure 
medication in the late 1960s, at which time he was "hairline 
this side of a stroke."  A March 1998 record from Joseph 
Zawid, M.D., shows that the veteran had been under his care 
for uncontrolled hypertension from 1984 to 1987.  It is thus 
evident from the evidence that the veteran's hypertension was 
not diagnosed until many years after service.  

In sum, there is no medical evidence that provides a nexus 
between the veteran's fatal abdominal aortic aneurysm and 
lymphoma in March 1993 and service or to his service-
connected psychiatric disability.  Consequently, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A § 5107 (West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


